Mr. Justice Craig delivered the opinion of the Court: This was a petition, filed in the circuit court of Cook county, by appellees against appellant, to enforce a mechanic’s lien. Appellant filed a general demurrer to the petition, which the court overruled, and a decree was entered in favor of appellees. The only objection made to the petition is, that it fails to show a performance of the contract on the part of the petitioners. The objection is not tenable. The contract set out in the petition, it is true, requires appellees to furnish the material and complete the building. It, however, contains a clause that appellant is to pay J. S. Miller $1000, by assuming the bills for the lumber for the building to the amount of $700, and the balance to be paid to J. S. Miller when he completes the job of carpenter work. It is averred in the petition, that it was agreed that Miller should furnish all lumber and do all the carpenter work, and appellees should furnish the material and do all the mason work. It is also averred, that appellees furnished the material and did all the mason work, and that Miller furnished the material and did the carpenter work. That the entire work has been completed, and the building accepted by appellant. This, we regard as sufficient. The contract expressly shows that Miller Avas to furnish the material and do the carpenter work, and the averment that the carpenter Avork was all completed by Miller, shows a substantial performance of the contract by appellees. The decree of the circuit court will be affirmed. Decree afirmed.